 :232DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, should the very limited preprint production increase, asappears to be inevitable, the "efficiency" picture is certain to change,and on this aspect of the case the record is silent.The record is also.silent as to what economies, if any, would be realized by the assign-ment of the disputed work to either of the unions.-In the final analysis it appears that this dispute grew out of theEmployer's introduction of a new process which prepares its productin a different final form, albeit a form which now has a striking re-.semblance to part of the "raw material" used in producing the prod-uct.Nevertheless, the wrapping, labeling, and shipping functionsmust still be performed on that product.Those functions have tradi-tionally been the functions of the employees of the Mailers unit.Accordingly, we shall determine the existing jurisdictional disputeby assigning the work of wrapping, labeling, and handling of pre-print to the bargaining unit currently represented by the Mailers.In making this determination, we are assigning the disputed work toemployees represented by the Mailers, but not to the Mailers or itsmembers.Our present determination is limited to the particularcontroversy which gaveriseto this proceeding.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings and the entire record inthis case, the Board makes the following determination of dispute,pursuant to Section 10 (k) of the Act:Employees classified as mailers, currently represented by DetroitMailers Union No. 4, International Mailers Union, are entitled to thework of wrapping, labeling, and handling of rolls of printed news-print known as preprint, from the point at which the preprint is de-cored to the point at which it is removed from the floor of the buildingand related duties at the Employer's plant located in Detroit,Michigan.-Century Electric Company and Century Foundry CompanyandInternational Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Petitioner.CasesNos.14-RC-4659 and 14-EC-4664.March 3, 1964DECISION ON REVIEW AND DIRECTION OFELECTIONSUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Hearing OfficerJoseph H. Solien. The Hearing Officer's rulings made at the hearingare free fromprejudicial error and are hereby affirmed.146 NLRB No. 25. CENTURY ELECTRIC COMPANY233On October 11, 1963, the Acting Regional Director for the Four-teenth Region issued a Decision and Direction of Election in theabove-entitled proceeding.Thereafter,Local 1108, InternationalUnion of Electrical, Radio and Machine Workers, AFL-CIO,1 whichhad intervened in this proceeding on the basis of its contractualinterests, filed with the Board a timely request for review of theDecision and Direction of Election; in accordance with Section 102.67of the Board's Rules and Regulations, Series 8, as amended, allegingthat the Regional Director's unit determinations were erroneous andhis direction of election improper.With respect to the latter, theIntervenor alleged that a free and fair election could not be held byreason of the pendency of an order of a circuit court of the countyof St. Louis forbiddingpendente litethe holding of membershipmeetings of Intervenor without court approval, or expenditure ofIntervenor's funds for the purpose of campaigning for votes in aBoard-conducted election.The Board by telegraphic order dated November 13, 1963, grantedthe request for review of the Regional Director's direction of electionwith respect to the unit findings therein, and stayed the election?The Intervenor and the Employer filed briefs on review.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Fanning andBrown].The Board has considered the entire record in this case with respectto the Regional Director's determination under review, and the posi-tions of the parties as set forth in their briefs on review, and makesthe following findings :1.Century Electric Company and its division, Century FoundryCompany, the Employers herein, are incorporated in Missouri withtheir principal offices located in St. Louis, Missouri. ' Century ElectricCompany is engaged in the manufacture of electric motors and gen-ierators, and Century Foundry Company is engaged in the businessof forging gray iron castings.During the preceding 12-month period,each shipped goods valued in excess of $50,000 from points in theState of Missouri to points located in other States of the United1Hereinafter referred to as the Intervenor.2 The Board's failure specifically to grant review herein with respect to allegations re-lating to the outstanding court order was not intended to foreclose Board considerationof this issue. In considering this issue, however,we findthatwhile there are certainequities which favor the Intervenor,the evidence in this case is not conclusive on thequestion whether there has been a substantial impediment to the Intervenor's ability tocarry on an election campaign.Furthermore,we are administratively advised that theissues in the civil action may be resolved by the time our decision herein issues. In viewof all circumstances in the case,we shall instruct the Regional Director to conductelections in the units herein found appropriate at such time as, in his judgment, hedetermines that free,fair, and uncoerced elections can be held. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDStates.The parties agree and we find that Century Electric Companyand Century Foundry Company are engaged in commerce within themeaning of the Act.2.The labor organizations involved claim to represent certain em-ployees of the Employers.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employers, within Section 9(c) (1)and Section 2(6) and (7) of the Act.4.The appropriate units: The Petitioner seeks a unit of productionand maintenance employees at Century Electric, and a separate pro-duction and maintenance unit at Century Foundry.The units re-quested are the same units which have been covered by collective-bargaining agreements between each Employer and the Intervenorfor more than 25 years.While corporately affiliated, Century Electric and Century Foundryare conducted as separate enterprises.There is no interchange ofemployees 'between Century Electric and Century Foundry; theirplants are geographically separate; the products, operations, andterms and conditions of employment of each differ; personnel policiesand administration are separately formulated and handled.No partyseeks a single, two-plant unit.The parties generally agree that the existing units of productionand maintenance employees are appropriate, and have, stipulated tothe inclusion of certain currently unrepresented employees withinthe Century Electric unit.'However, the Intervenor now seeks toadd other categories of employees, heretofore excluded, to each unit.Specifically, at Century Electric, the Intervenor would include thefollowing classifications : technicians in the alternators and specialapparatus section, fractional horsepower section, and engineeringlaboratory; lab testers in the engineering laboratory; technical clerksin production engineering'; layout men, detailers, blueprint machineoperator, and blueprint clerk in the engineering service section; tooland die designers in the tool and die design section; engineers, diecasting, winding, and plant layout in the manufacturing engineerssection; process planners and tool layout men in the processing tool'layout section; a methods engineer in sample motors; productionplanners, tag typists, and office machine operator in the productioncontrol department; printing pressmen and counterwoman in the pur-a All the parties agree to the inclusion of a clerk, a shipping clerk, andan assistantshipping clerk in the shipping department of Century Electric who are currently un-'represented.They are hourly paidand sharethe same work hours and the same time-clock with unit employees.As the record in this regard supports the agreement of theparties, they will be included.The parties further agree to include an employee named Reed, formerly an expediter inthe production control department; who now occupies the'newly created position of parking'lot attendant. In agreement with the parties, we'shall include the parking lot attendant'in the unit.I CENTURY ELECTRIC COMPANY235chasing department; mailroom clerks in credit and collection; andpayroll clerks in the controller's department. It would also includewithin the Century Foundry :unit.a purchasing clerk, a payroll clerk,two production control clerks, two laboratory technicians, and atimekeeper.The Intervenor contends that their prior exclusion has resultedfrom a haphazard development of presently existing bargainingunits, but that they nevertheless perform functions similar to thoseof, and have a community of interests with, the production and main-tenance employees.The Petitioner opposes inclusion of the payrollclerks at Century Electric and the purchasing clerk and payroll clerkat Century Foundry, but takes no position as to the remaining classi-fications.The Employer, however, asserts that the classifications indispute consist of technical, professional, or office clerical employees,substantially all of whom are salaried employees, and should, there-fore, continue to be excluded.Insofar as we are here concerned with'the unit placement of techni-cal employees, the Board has held that technical employees will notbe excluded automatically from production and maintenance unitswhenever the parties disagree as to their inclusion 4Nor is the meredifference in method of payment a basis for excluding employeesfrom a unit in which they may otherwise appropriately be included.'Rather, the inclusion or exclusion of employees in the above classi-fications is dependent upon the presence or absence of a communityof interests with the production and maintenance employees.Accord-ingly, we shall proceed hereinafter to examine the relevant factorsrelating to their community of interests.a.Century Electric CompanyThe current production and maintenance unit is composed of ap-proximately 750 weekly paid, hourly rated employees who are en-gaged in the production of electrical motors and generators at theEmployer's complex of buildings in St. Louis, Missouri.The em-ployees herein sought to be included by the Intervenor approximate60 employees.Engineering DepartmentLab testers, technician, and clerk-engineering laboratory:Thefive lab testers use meters and hand tools to test and adjust experi-mental motors.They do not possess the specialized knowledge ortraining necessary to meet the Board's definition of 'a "technical"employee.eThey perform work similar to that performed by pro-4 The Sheffield Corporation,134 NLRB 1101.5Armour and Company,119 NLRB 122, 123.0 Litton Industries of Maryland,125 NLRB 722. 236DECISIONSOF NATIONALLABOR RELATIONS BOARDduction employees in comparable classifications, earnings are gener-ally at the same level as the production employees, and their workrequires frequent contacts with bargaining unit employees who arepart of and located in the adjacent experimental department.Anemployee classified as a technician and one as a clerk work with thelab testers.The technician selects and applies heat protective devicestomotors undergoing. tests.Like the lab testers, the technicianpossesses no specialized knowledge or training.The hourly paidclerk schedules the tests, records results thereof, and maintains aninventory of all test apparatus.His duties are essentially those of.a plant clerical employee.We find that the above employees clearlyhave interests in common with the production employees.Accord-ingly, we shall include the lab testers, the technician, and clerk in theengineering laboratory in the unit 7Senior and junior layout men, senior and junior detailers, blueprintmachine operator, and blueprint clerk-engineering service :All ofthe employees in these classifications are concerned with the prepara-tion and submission of layouts and drawings of modifications of pro-duction parts in response to requests by the engineering design orproduction engineering sections.They are stationed in the engineer-ing office and most of their contacts are limited to professional em-ployees.The senior layout men have college certificates in drafting,,work with professional design engineers, and exercise independentjudgment; the junior layout men are studying toward a college cer-tificate and possess sufficient experience to work without supervision;and the senior and junior detailers have studied drafting throughspecialized high school courses or in drafting schools.We find onthe above facts that the layout men and detailers are technical em-ployees.'As the record shows that their interests are more closelyallied with professional employees, we shall exclude these technicalemployees from the unit.The blueprint machine operator spends 90,percent of his time operating a machine which copies blueprints onto.sensitized paper by a direct contact process, and the remainder ofhis time is devoted to filing tracings which have been copied.Theblueprint clerk assists the machine operator by sorting requests forcopies of tracings, recording each request as it is filled by the blue-print machine operator, and resorting the copied tracings for distri-bution to the plant or office.Both employees work with, and underthe same supervision as, the detailers and layout men, primarily han-dling the blueprints prepared by these technical employees.Becauseof their close association with the layout men and detailers who are7Transformer Engineers,114 NLRB1325, 1328.8 Litton Industries of Maryland,supra,at 725;AllisChalmers Manufacturing Com-pany-PittsburghWorks,128 NLRB 87, 89. CENTURY ELECTRIC COMPANY237excluded from the unit, we shall also exclude the blueprint machine,operator and blueprint clerk.'Technical clerks-production engineering section:These seven in-dividuals receive incoming orders for motors for which no single-design identity is filed.Their function and duties are to search-through a computer machine listing of bills of material for existingmechanical and electrical designs which can be "mated" and used by-production departments.Their work is thus related principally to,production work.Their duties are repetitive, requiring neither spe-cialized training nor independent judgment.We find that the -tech-nical clerks are not technical employees.10 In view of the foregoing,.we shall include them in the unit.Technicians-alternators and special apparatus section:There aretwo technicians in this section.One technician spends approximately25 percent of his time in production areas performing tests on experi-mental alternators and observing tests performed by other employeetesters.The remainder of his time is devoted to gathering data andanalyzing and recording test results at his desk in the engineering-office.The other technician performs primarily similar work onspecial apparatus such as direct-current machines designed to operatemachine tools. In minor part he functions as a serviceman, visiting-customer installations to check on and rectify any malfunctioningequipment of the Employer.There is no evidence that these jobs,require specialized training usually acquired in colleges or technicalschools.We find in these circumstances that the technicians in thealternators and special apparatus section are not technical employees.Since their work in substantial measure is related to productionwork, we shall include them in the unit.Technician-fractional horsepower section:The employee in this-classification works in the engineering office under the supervisionof a professional engineer.However, his function and duties are togather data for the mechanical design of special types of mountings.and brackets.The nature of his work is such as to require him periodi-cally to go into production areas to check fittings and mountings.There he comes in frequent contact with production employees. There.is no evidence that this employee must possess or exercise any technicalskills.In view of the foregoing, we find that his interests are sub-stantially allied with those of the production employees for whichreason we shall include him in the unit.Standards DepartmentEngineers, die casting, winding, and plant layout-manufacturingengineers section:Employed in this section are three employees classi-0 The Sheffield Corporation, supra,at 1106.10 SeeThe Yale & Towne Manufacturing Company,135 NLRB 926,933 (planner,specialapplication). 238DECISIONS -OF NATIONAL LABOR RELATIONS BOARDfled as die casting, winding, and plant layout engineers and threegraduate engineers.These six employees occupy adjoining desks inthe engineering office and work under the supervision of the chiefmanufacturing engineer.The die casting man designs tools and diesto be used for die casting various products. In determining the sizeand contours of tools and dies, he is required to exercise judgmentbased on his knowledge of physical properties of metals under varyingconditions of heat and stress.The winding employee designs jigs,fixtures, and motor-winding processes for stator coils and armaturecoils. _ The function of the plant layout man is to determine thelocation of machines and the installation of machine mountings andconveyors for production efficiency.Although he goes into produc-tion areas frequently to observe the placement of equipment and flowof production, most of his time is spent at his desk or at a drawingboard drafting machine layouts or initiating tool orders.The diecasting and winding employees have completed college courses inmathematics and advanced drafting.There is no record evidence ofthe plant layout employee's formal education.However, the testimonyshows that at the time of his hire he was superintendent of an elec-tricalmotor manufacturing plant and designer of motors, and thathe was hired to replace a graduate engineer as plant layout man.Thus, as these three employees are required to possess and exercisespecialized knowledge, we find that they are technical employees.Astechnical employees, their earnings are substantially higher thanbargaining unit personnel.Although they occasionally visit produc-tion departments, the purpose of such visits is to consult with super-vision about engineering design problems, and requires little, if any,contact with production employees.Since it is apparent that theypossess a greater community of interest with the professional em-ployees, we shall exclude the die casting, winding, and plant layoutengineers from the unit.As for the three graduate engineers, therecord indicates that each possesses a graduate degree in either electri-cal,mechanical, or industrial engineering.Each. performs functionssimilar to those of the employees discussed above, except that thegraduate engineers are concerned with electric power, heat-treatingmethods, and manufacturing methods, respectively. It thus appearsthat their work clearly calls for the exercise of at least technical, ifnot professional, skills and that their interests are separate and apartfrom production and maintenance employees.We shall thereforeexclude the three graduate engineers from the unit.Tool and die designers-tool and die design section:There are fiveindividuals who design tools, dies, and fixtures for production underthe direct supervision of design engineers.On occasion they go intoproduction areas to check on proper functioning of tools and dies, CENTURY ELECTRIC COMPANY239tomeasure dimensions of machines and parts, and to consult withproduction supervision concerning necessary modifications in design.In addition to a high school diploma, they are required to have com-pleted courses in college mathematics and drafting, and to haveacquired a thorough knowledge of machine design and function inorder to qualify for their particular jobs.At present two of the fivedesigners are beginners whose earnings, as beginners, are comparableto production employees, but the remaining designers earn substan-tially higher wages.We find that the tool and die designers aretechnical employees.As the designers work closely with profes-sionals and under professional supervision while performing a tech-nical engineering function, we find,that their community of interestdiffers sufficiently from production employees to warrant their ex-clusion from the production and maintenance unit.llAccordingly,we shall exclude the designers in the tool and die design section fromthe unit.Process planners, tool layout employees-processing tool layoutsection:The three process planners issue tool orders, route parts, andotherwise generally plan the work of the machining subassembly,and punch-press departments.The three tool layout men preparea detailed layout, similar to a blueprint, for the use of productionemployees, specifying the kinds of tools, holding fixtures, speeds, andfeeds which mustbe used. The tool layout men also physically setup production machinery and instruct the production setup men inthe use of certain equipment.They spend more than half of theirtime in production departments checking on tool setups and holdingdevices, and discussing mutual problems with foremen, setup em-ployees, and machine operators.All of these employees make mathe-matical calculations and exercise independent judgment with respectto speeds, tolerances, setup time, and cost factors.They are requiredto have the experience equivalent of 2 years of college training, in-cluding college level courses in mathematics and' drafting.We findthat they are technical employees.12However, their duties, as therecord shows, are closely related to production and they have sub-stantial contact with production employees.For these reasons wefind that although they are technical employees, they are appro-priately a part of 'the production and maintenance unit.Accord-ingly,we shall include the process planners and tool layoutemployees in the unit.Methods engineer-sample motors section:There is one employeein this classification who works, under supervision, at a desk in then The Sheffield Corporation,supra.12The Budd Company, Automotive Division,Gary Plant,136 NLRB 1153,1154 (plantlayout draftsmen).744-670-65-vol. 146-17 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDengineering office.However, he spends half the time in the plantexpediting production of customer orders for sample motors in orderto obtain volume orders from the particular customers. In the per-formance of his duties, he is frequently called upon to utilize tech-nicalknowledge such as he acquired from college courses inalternating-current and drafting calculations.Because of the "rush"nature of his job, he must work from hastily drawn engineeringsketches and consult with engineers in order to clarify design re-quirements for production employees and to gather the required partsand tooling for them.We find that the methods engineer is a tech-nical employee.13Since his responsibilities also include assembling,testing, and shipping the sample motors, he frequently physicallycarries parts between departments, performs tests, and makes adjust-ments on the motors. In view of the similarity of his duties withproduction employees and his frequent contact with them, we findthat his interests are more closely allied with the interests of theproduction employees for which reason we sha11 include the methodsengineer in the unit.Production Control Department(Production planners, tag typists, and o ffiee machine operators-production control department:there are five production .planners.Their main duties are to break down customer orders into their re-quired component parts, and then requisition these parts from pro-duction departments and from inventory. These orders and parts arethen sent to assembly departments.They maintain frequent contactwith production supervisors to check on production schedules.Thetwo tag typists prepare piece-rate tags to be used by the productionemployees in the various stages of production and on the basis ofwhich their piece-rate earnings are computed.The office machineoperator operates three types of duplicating machines in the samelocations as the above employees and is hourly paid.Although allof the production control department employees are located in ageneral office area, their work is essentially related to productionoperations.We find for this reason that the production planners,tag typists, and office machine operator are plant clerical employees.14We shall therefore include them in the unit.Credit and Collection, Controllers, and Purchasing, DepartmentsPrinting pressmen and'counterwoman-purchasing department:Two printingpressmen and a counterwomanworkin an areadesig=18WaldorfInstrumentCompany,122 NLRB 803,808 (shopcontrollers).1sBaltimoreGas and Electric Company,138 NLRB 270, 271-272;FWD Corporation,138 NLRB 386, 391. CENTURY ELECTRIC COMPANY-241,nated as the print shop on the sixth floor of Building I.The press-men set type and operate and maintain presses which print the Em-ployer's various forms and publications.The counterwoman keepsan inventory of, and fills requests for, forms, paper, and suppliesused in the print shop.These employees are locatednear,and havefrequent contacts with, the production employees.The work of thepressmen is essentially related to work of production employees andthe duties of the counterwoman are essentially those of a plant clerical.In view thereof, we shall include them in the unit.i5Payroll clerks-controller's department:There are four payrollclerks who work under the supervision of the payroll departmentmanager.They work in a general office area, recording and maintain-ing records from data received from timekeepers.We find that theirduties are clearly those of office clerical employees.In line with ourcustomary policy, we shall exclude the payroll clerks from the pro-duction and maintenance unit.'6Mailroom clerks-credit and collection department:The two mail-room clerks work in a generaloffice areareceivingand sorting mailwhich is distributed to the various departments by a mail clerk.Asthey share similar duties and workingconditionsand are located withoffice clerical employees, we shall exclude the mailroom clerks from theunit.In view of the foregoing and on therecord asa whole, we find thatthe following employees17atCentury Electric Company constitutea unit appropriate for the purpose of collective bargaining withinthe meaning of Section 9 (b) of the Act :18All production and maintenance employeesincludingtimekeepers,leadmen, group leaders, shipping clerkand assistantshipping clerk,the parking lot attendant,process planners andtool layoutemployeesin theprocessingtool layoutsection, all of the employees in theengineering laboratory, the techniciansin alternators and specialapparatus and fractional horsepowersections,technicalclerks in pro-duction engineering section, the methodsengineerin the sample motorsIsWilson & Co.,Inc.,101 NLRB 1755,1757;Waldorf Instrument Company,122 NLRB803,. 807.18Weyerhauser Company,132 NLRB 84, 86.17 In addition to the foregoing,the record indicates that a shop scheduler ih the pressdivision has been excluded from the contract unit.Although the Intervenor asks for hisinclusion in the production and maintenance unit,the record lacks-evidence as to hisduties and interests.Since we can make no determination as to his proper placement,we shall permit him to vote, subject to challenge.IsWe find,in agreement with the Intervenor,that the above-mentioned employees whomwe have included in the unit constitute a previously unrepresented fringe group whom noother union is seeking to represent on a different basis. In our opinion,the previous ex-clusion of these employees appears to have been a historical accident.As they wouldhave been included in the production and maintenance unit if their unit placement hadbeen presented to the Board originally,we find that they may properly be included' nowwithout granting them a self-determination election.D.V. Displays Corp., et al.,134NLRB 568, 571.Accordingly,we shall direct one election covering all of,the employeesat Century Electric found herein to be appropriately included in the unit. 242DECISIONSOF NATIONALLABOR RELATIONS BOARDsection, production planners, tag typists, and the office machine op-erator.in production control, printing pressmen and a counterwomanin the purchasing department, at the Employer's St. Louis, Missouri,plant, but excluding the payroll clerks, mailing clerks and all otheroffice clerical employees, layout men and detailers in the engineeringservice department, the die casting, winding, plant layout, and grad-uate engineers in the manufacturing engineers section, the tool anddie designers in the tool and die design section, professional em-ployees, guards, watchmen, foremen, assistant foremen, subforemen,foreladies, and all other supervisors as defined in the Act.-b.Century Foundry CompanyApproximately 200 employees are engaged in forging gray ironcastings at the Employer's St. Louis, Missouri, plant.The Inter-venor has represented the production, pattern repair, and mainte-nance employees in the foundry for more than 25 years.As at Cen-tury Electric, the bargaining unit employees are hourly paid whileother employees, with some exceptions, are salaried.The salariedemployees have different pay scales, different hours, separate worklocations, and enjoy certain additional fringe benefits.The Intervenor now seeks to include a purchasing clerk, a payrollclerk, a pattern clerk, two production control clerks, two laboratorytechnicians,, and a timekeeper, heretofore unrepresented, within thebargaining unit. - The Employer would exclude all of the aboveemployees and the Petitioner opposes the inclusion of the purchasingclerk and payroll clerk on the ground that they are office clericalemployees, but takes no position as to the remaining classifications.19Laboratory technicians:These two employees perform routinemechanical and physical tests to analyze samples of the metals cur-rently being poured by production employees. They work in a labora-tory adjacent to the general office but under the supervision of themelting foreman who also supervises production personnel.Althoughthey are high school graduates,'their jobs call for no particular educa-parable to those of production employees.They neither possess norare required to possess or exercise any technical skills.We find thatthey are essentially production and not technical employees 20Accord-ingly,we shall include the laboratory technicians in the foundryproduction and maintenance unit.,Timekeeper:This individual is hourly paid, carried on the factorypayroll, and spends most of his time at three work stations in the10All parties stipulated to exclude a cost clerk who, they agree,performs an office clericalfunction.20Dewey Portland Cement Company,137 NLRB 944, 947. CENTURY ELECTRIC COMPANY243production area recording time data from production employees'work tags.He also spends a smaller portion of his time at a fourthwork station in the general office collating time records for the useof the payroll clerk.We find that the timekeeper is a plant clericaland we shall include him in the unit 21Payroll clerk and purchasing clerk:The payroll clerk is a salariedemployee who makes payroll calculations at a desk in the generaloffice under the supervision of the personnel director.The purchas-ing clerk is also salaried and works in the general office area underthe supervision of the general manager.Her duties are to ascertainwhether materials are needed by the factory or the stockroom, tolocate a supplier for the materials needed, and to prepare the neces-sary requisitions for the purchasing departments.The payroll clerkand the purchasing clerk are carried on the office payroll. Since itis evident that they perform general office duties, we find that theyare office clericals.Accordingly, we shall exclude them from theproduction and maintenance unit 22Pattern clerk:This employee is stationed partially in the produc-tion office and partially in the pattern shop, where records of existingcasting patterns are filed.His duties are to check on the availabilityand condition of casting patterns in use in the production area whichare needed to fill customer orders, and to maintain proper recordsthereon.He is in frequent contact with production and maintenanceemployees.In our view, the work of the pattern clerk is essentiallythat of a plant clerical.As such he is properly a part of a productionand maintenance unit.Accordingly, we shall include him in the unit 23Production control clerks:Two employees in this classification main-tain production control records and expedite and schedule productionunder the supervision of the production control manager.Theirduties take them into production departments where they discussand work on production problems.Although salaried and carriedon the office payroll, they are located in an area separated from theoffice clerical employees. It is clear that their clerical functions areintimately related to production and that essentially they are plantclericals.In view thereof, we shall include the production controlclerks in the unit 24As in the case of Century Electric, we find that the employees here-tofore excluded from the production and maintenance unit at CenturyFoundry were excluded by virtue of historical accident rather thanupon the basis of any real difference. in function or interests fromthose of the production and maintenance employees. In accordance21American Beryllium Company, Inc.,142 NLRB 457.22Weyerhauser Company, supra.23Palmer Manufacturing Corporation,103 NLRB 336, 338.2Barnhardt Manufacturing Company,103 NLRB 261, 262. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the Board's established policy, such employees are appropriatelya part of the production and maintenance unit and on proper requestwill be included in such unit without being granted a self -determina-tion election.25In view of the foregoing and upon the entire record in the case,we find that the following employees at Century Foundry Companyconstitute an appropriate unit for the purpose of collective bargain-ing within the meaning of Section 9 (b) of the Act :All production, pattern repair, and maintenance employees, includ-ing leadmen, group leaders, laboratory technicians, production con-trol clerks, the pattern clerk, and the timekeeper at the Employer'sSt. Louis, Missouri, plant, but excluding the cost clerk, the payrollclerk, the purchasing clerk, and all other office clerical employees,watchmen, guards, professional employees, assistant foremen, fore-ladies, and all other supervisors as defined in the Act.[Text of Direction of Elections omitted from publication.]2 D.V. Displays Corp., supra.United Mine Workers of America,Local No. 7244[Grundy Min-ing Company]andSouthern Labor Union.Case No. 10-CB-1402.March 5, 1964DECISION AND ORDEROn November 1, 1963, Trial Examiner Stanley N. Ohlbaum issuedhis Decision in the above-entitled case, finding that the Respondenthad engaged in certain unfair labor practices and recommending thatit cease and desist therefrom and take certain affirmative action, asset forth in his attached Decision.Thereafter, the Respondent filedexceptions to the Decision and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersFanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the De-cision ofthe Trial Examiner and the entire record in this case includ-ing the exceptions and brief, and hereby adopts the findings, conclu-sions, andrecommendations of the Trial Examiner.146 NLRB No. 29.